Exhibit 21.1 HANDY & HARMAN LTD. Schedule of Subsidiaries WHEELING-PITTSBURGH CAPITAL CORPORATION, a Delaware corporation. WHX AVIATION CORPORATION, a Delaware corporation. WHX METALS CORPORATION, a Delaware corporation. WHX CS CORPORATION, a Delaware corporation. HANDY & HARMAN GROUP, LTD., a Delaware corporation (“HHG”). HANDY & HARMAN, a New York corporation(“HANDY & HARMAN”), a direct subsidiary of HHG. BAIRNCO CORPORATION, a Delaware corporation (“BARINCO”), a direct subsidiary of HHG. HANDY & HARMAN SUBSIDIARIES ALLOY RING SERVICE, INC., a Delaware corporation. CAMDEL METALS CORPORATION, a Delaware corporation. CANFIELD METAL COATING CORPORATION, a Delaware corporation. CONTINENTAL INDUSTRIES, INC., an Oklahoma corporation. DANIEL RADIATOR CORPORATION, a Texas corporation. ELE CORPORATION, a California corporation. H&H PRODUCTIONS, INC., a Delaware corporation. HANDY & HARMAN AUTOMOTIVE GROUP, INC., a Delaware corporation. HANDY & HARMAN OF CANADA, LIMITED, a Province of Ontario Canada corporation. HANDY & HARMAN ELE (ASIA) SND BHD., a corporation organized under the laws of Malaysia. HANDY & HARMAN ELECTRONIC MATERIALS CORPORATION, a Florida corporation. HANDY & HARMAN (EUROPE) LIMITED, a corporation organized under the laws of England and Wales. HANDY & HARMAN INTERNATIONAL, LTD., a Delaware corporation. HANDY & HARMAN MANAGEMENT HOLDINGS (HK) LIMITED, a corporation organized under the laws of Hong Kong. (1) HANDY & HARMAN MANUFACTURING (SINGAPORE) PTE. LTD., a corporation organized under the laws of Malaysia. HANDY & HARMAN NETHERLANDS, BV., a corporation organized under the laws of the Netherlands. (1) 1 HANDY & HARMAN PERU, INC., a Delaware corporation. HANDY & HARMAN TUBE COMPANY, INC., a Delaware corporation. HANDY & HARMAN UK HOLDINGS LIMITED, a corporation organized under the laws ofEngland and Wales. (1) INDIANA TUBE CORPORATION, a Delaware corporation. INDIANA TUBE DANMARK A/S, a corporation of Kolding, Denmark. INDIANA TUBE SOLUTIONS, S. De R.L. de C.V., a corporation organized under the law of Mexico. (1) KJ-VMI REALTY, INC., a Delaware corporation. LUCAS-MILHAUPT, INC., a Wisconsin corporation. LUCAS-MILHAUPT HONG KONG LIMITED, a corporation organized under the laws of Hong Kong. (1) LUCAS-MILHAUPT BRAZING MATERIALS (SUZHOU) CO. LTD., a corporation organized under the laws of China. (1) MARYLAND SPECIALTY WIRE, INC., a Delaware corporation. MICRO-TUBE FABRICATORS, INC., a Delaware corporation. OCMUS, INC., an Indiana corporation formerly known as Sumco, Inc. OMG, INC., a Delaware corporation, formerly known as Olympic Manufacturing Group, Inc. OMG ROOFING, INC., a Delaware corporation. (1) OMNI TECHNOLOGIES CORPORATION OF DANVILLE, a New Hampshire corporation. PAL-RATH REALTY, INC., a Delaware corporation. PLATINA LABORATORIES, INC., a Delaware corporation. PROTECHNO S.A., a corporation organized under the laws of France. (1) RIGBY-MARYLAND (STAINLESS), LTD, a corporation organized under the laws of England and Wales. 2 SHEFFIELD STREET CORPORATION, a Connecticut corporation. SWM, INC., a Delaware corporation. WILLING B WIRE CORPORATION, a Delaware corporation. BAIRNCO CORPORATION SUBSIDIARIES ARLON, LLC., a Delaware limited liability company formerly Arlon, Inc. a Delaware corporation. ARLON ADHESIVES & FILMS, INC., a Texas corporation. (2) ARLON INDIA PRIVATE LIMITED, a corporation organized under the laws of India. (2) ARLON MATERIALS FOR ELECTRONICS CO. LTD., a corporation organized under the laws of China. (2) ARLON MATERIAL TECHNOLOGIES CO. LTD., a corporation organized under the laws of China. (2) ARLON MED INTERNATIONAL, LLC, a Delaware Limited Liability Company. (2) ARLON PARTNERS, INC., a Delaware corporation. (2) ARLON SIGNTECH, LTD., a Texas Limited Partnership. (2) ARLON VISCOR, LTD., a Texas Limited Partnership. (2) ATLANTIC SERVICE CO. LTD., a corporation organized under the laws of Canada. (2) ATLANTIC SERVICE CO. (UK) LTD., a corporation organized under the laws of United Kingdom. (2) BERTRAM & GRAF GMBH, a corporation organized under the laws of Germany. (2) EUROKASCO S.A., a corporation organized under the laws of France. (2) KASCO CORPORATION, a Delaware corporation. KASCO ENSAMBLY S.A. DE C.V., a corporation organized under the laws of Mexico.(2) KASCO MEXICO LLC, a Delaware Limited Liability Company.(2) SOUTHERN SAW ACQUISITION CORPORATION, a Delaware corporation. (2) (1)Indirect wholly-owned subsidiary of Handy & Harman. (2)Indirect wholly-owned subsidiary of Bairnco Corporation. 3
